db GRAFFENRIED, J.
It has been frequently held that when the facts, although undisputed, are such that reasonable men may reasonably and conscientiously arrive at opposite conclusions from them, such facts present, not a question of law for the court, but a question of fact for the determination of the jury.—Luke v. Calhoun County, 52 Ala. 115; Cole v. Propst, 119 Ala. 99, 24 South. 884; Abbott v. Mobile, 119 Ala. 595, 24 South. 565.
The evidence, considered in the light most favorable to the defendant, shows that he was the assisting friend of either the buyer or the seller of the liquor, and the assisting friend in such a transaction may now be convicted upon evidence showing that he was merely such assisting friend, upon an indictment charging him with an unlawful sale of liquor.—General and Local Acts Special Session 1909, p. 94, § 33; Andrew Boyd v. State, 3 Ala. App. 178, 57 South. 1019. The court, therefore, properly refused to give to the jury the general affirmative charge requested in writing by the defendant.—Medley v. State, 156 Ala. 78, 47 South. 218; Griffin v. State, 150 Ala. 49, 43 South. 197; McCormack Co. v. Lowe, 151 Ala. 313, 44 South. 47.
The judgment of the court beloiv is affirmed.
Affirmed.